Title: To George Washington from Charles Pinckney, 26 April 1791
From: Pinckney, Charles
To: Washington, George



Dear Sir
April 26—179⟨1⟩ Meeting Street [Charleston, S.C.]

Hearing that Colonel Washington will set out in a few days to meet you at Waccamaw, I take the Liberty of acquainting You that I have requested General Moultrie to ask the favour of yourself & the gentlemen of your family to dine with me on the day of your arrival in Charleston—the arrangements for the other days, the General will shew you & I trust they will prove acceptable—You may be assured that the people of this country feel themselves on this occasion so strongly bound by every principle of Gratitude and affection that no exertion will be wanting on their part to render your stay among us as agreeable as possible.
In Your way down General Moultrie will request you to make a stage at a little farm of mine in Christ Church a few miles distant from hence. I must apologize for asking you to call at a Place so indifferently furnished, & where Your fare will be entirely that of a farm. it is a place I seldom go to, or things perhaps

would be in better order—but such as they are, they are very much at your service & I hope You will consider yourself when there as at home—As soon as I know the day you are to be there I shall request a gentleman to go over and meet You. I am dear Sir, with Esteem, & Respect, much Obliged Your’s Truly

Charles Pinckney

